DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1 and 7 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 08/29/2022. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “It is submitted that this cannot be asserted as being equivalent to a dynamic determination of a shuffling pattern applied to each interleaving.”, and this statement indicates that the invention is different from what is defined in the claim(s) because newly amended claims filed 08/29/2022 no longer recite that the shuffling pattern, “is dynamically determined whenever interleaving of the systematic bits is performed”.  As such, it is not clear how this argument pertains to the currently amended claims filed 08/29/2022.  Furthermore, one of ordinary skill in the art would not be apprised of the language in the claims, which the Applicant construes as invoking such a limitation by the current claims filed 08/29/2022.  Clarification is required.


Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.

The Applicant contends that the prior art of record fails to teach “determining priorities of the systematic bits based on a shuffling pattern, where in the shuffling pattern is dynamically determined whenever interleaving of the systematic bits is performed.

The Examiner disagrees and asserts that new grounds of rejection are provided, below. In particular, paragraphs [0131]-[0132] on page 11 and Figures 13, 15A, 15B & 16 in Kim clearly suggests determining reliability based priorities of the systematic bits based on a shuffling/permutation pattern, wherein the shuffling/permutation pattern/function is dynamically determined based on code rates whenever interleaving of the systematic bits is performed.  For more details, see the 1 of 3 rejection, below.


The Applicant contends that the teachings in Kim cannot be asserted as being equivalent to a dynamic determination of a shuffling pattern applied to each interleaving.
The Examiner disagrees and asserts that Kim teaches Figure 12 in Kim is controlling software for interleave operations, which dynamically determines the shuffling pattern based on an initial parameters in step 1202.


The Applicant contends, “Specifically, the code rate based shuffling determination of Kim cannot be asserted as equivalent to a shuffling pattern which comprises a pattern for randomly determining the priorities of the systematic bits for each row consisting of only the systematic bits or a pattern for reversing previously determined priorities for each row consisting of only the systematic bits.”

The Examiner disagrees and asserts that this limitation is recited in alternative form A) a pattern for randomly determining the priorities of the systematic bits for each row consisting of only the systematic bits; or B) a pattern for reversing previously determined priorities for each row consisting of only the systematic bits.  The Examiner would like to point out when limitations are recited in the alternative form A or B; only one of the alternatives must be satisfied in order for the alternative statement A or B.  The Examiner would like to point out that paragraph [0141] on page 12 of Kim clearly suggests that de-interleaving is a process whereby shuffling pattern for systematic buffers must be the reverse of the original interleaving patterns in order to recover data.

In addition, even though it is not necessary, for the purposes of advancing prosecution the Examiner provides new Prior Art teachings of the first alternative A) a pattern for randomly determining the priorities of the systematic bits for each row consisting of only the systematic bits: Yu et al. (US 20090303913 A1) and Kenney et al. (US 20020101934 A1).  In particular, paragraph [0094] in Yu et al. (US 20090303913 A1) clearly suggests randomly determining the priorities of the systematic/information bits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al, (US 20090086849 A1, hereafter referred to as Tsai), Kim et al (US 20030120995 A1, hereafter referred to as Kim) and Hong et al. (US 20070150775 A1, hereafter referred to as Hong).  In addition, even though it is not necessary, for the purposes of advancing prosecution the Examiner provides new Prior Art teachings of a first alternative limitation (note: since Kim teaches the other alternative a prior art for this limitation, this Prior Art is not necessary, but is only provided for the purposes of advancing prosecution) a pattern for randomly determining the priorities of the systematic bits for each row consisting of only the systematic bits: Yu et al. (US 20090303913 A1, hereafter referred to as Yu).  In particular, paragraph [0094] in Yu clearly suggests randomly determining the priorities of the systematic/information bits.  Note: Yu is used strictly as a teaching reference and not a grounds of rejection since it is not necessary for the rejection, below.  Note also: no new grounds of rejection is applied.

Rejection of claims 1 and 7:
Tsai, in an analogous art, teaches A communication device comprising an interleaver (Figure 14 in Tsai clearly suggests A communication device comprising an interleaver/Sub-Block Interleaver 318) configured to: write an input bit sequence in a column direction of a memory matrix; and read the written bit sequence in a row direction of the memory matrix, wherein when writing the input bit sequence (claim 6 on page 12 of Tsai teaches a row-column interleaver, in which data is written into a memory array in one direction, i.e., row or column direction, and read out of the memory array in another direction, i.e., column direction, if writing direction is row direction; and, row direction, if writing is column direction), the interleaver is configured to write systematic bits for each row consisting of only the systematic bits in the input bit sequence by determining priorities of the systematic bits based on a predetermined shuffling pattern (paragraph [0067]-[0072] on pages 6-7 in Tsai clearly suggests that interleave or/Sub-Block Interleaver 318 is configured to write systematic bits S312 for each row consisting of only the systematic bits S312 in the input bit sequence 312/314/316 by determining read priorities of the systematic bits S312 based on a predetermined shuffling/Permutation pattern).
In addition, Figure 15 of Tsai clearly suggests a transceiver comprising Channel Encoding device 402 for receiving data bits and for transmitting a bit sequence read from subblock Interleavers 406.

The Examiner would like to point out interleaving by writing data into an array in one direction and reading data out of the array in another direction is one of the most common ways for interleaving data and interleavers that perform such an operation are referred to row-column interleavers.  In addition, the examiner would like to point out that writing in a column direction and reading in a row direction is blatantly obvious since it serves an identical purpose (Note: the Kim teaching reference is an excellent teaching for this particular concept; in particular, paragraphs [0030] & [0141] on pages 4 & 12 and Figures 8A & 11A in Kim teach row and column interleaving whereby data is written into a memory array in one direction and read out of the memory array in another direction; and in addition, Kim teaches that de-interleaving uses all the operations including the original interleave/shuffle pattern of the original interleaver, but in the reverse order to restore the order of the bits to the original order prior to interleaving.

The Abstract in Kim, in an analogous art, clearly suggests an interleave controller for writing an input bit sequence in a 1st direction of a interleave matrix of an interleaver and reading the written input bits sequence from the interleave matrix of an interleaver in a 2nd direction.  In addition, paragraphs [0131]-[0132] on page 11 and Figures 13, 15A, 15B & 16 in Kim clearly suggests determining reliability based priorities of the systematic bits based on a shuffling/permutation pattern, wherein the shuffling/permutation pattern/function is dynamically determined based on code rates whenever interleaving of the systematic bits is performed. In addition, the Examiner asserts that this limitation is recited in alternative form A) a pattern for randomly determining the priorities of the systematic bits for each row consisting of only the systematic bits; or B) a pattern for reversing previously determined priorities for each row consisting of only the systematic bits.  The Examiner would like to point out when limitations are recited in the alternative form A or B; only one of the alternatives must be satisfied in order for the alternative statement A or B.  The Examiner would like to point out that paragraph [0141] on page 12 of Kim clearly suggests that de-interleaving is a process whereby shuffling pattern for systematic buffers must be the reverse of the original interleaving patterns in order to recover data.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsai with the teachings of Kim by including use of a0n interleave controller for writing and input bit sequence in a column direction of a interleave matrix of an interleaver and reading by the interleave controller the written input bits sequence in a 2nd direction; and, determining reliability based priorities of the systematic bits based on a shuffling/permutation pattern were in the shuffling/permutation pattern/function is dynamically determined based on code rates whenever interleaving the systematic bits is performed.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of an interleave controller for writing and input bit sequence in a column direction of a interleave matrix of an interleaver and reading by the interleave controller the written input bits sequence in a 2nd direction; and, determining reliability based priorities of the systematic bits based on a shuffling/permutation pattern were in the shuffling/permutation pattern/function is dynamically determined based on code rates whenever interleaving the systematic bits is performed would have provided the ability to act adaptively alter interleaving based on encoding rate (paragraphs [0131]-[0132] on page 11 and Figures 13, 15A, 15B & 16 in Kim).

Hong, in an analogous art, teaches an interleaver implemented in memory device using a memory controller (Figure 3 in Hong teaches an interleaver 130 implemented in a memory device 130 using a memory controller 340.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsai and Kim with the teachings of Hong by including use of an interleaver implemented in a memory device using a memory controller.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of an interleaver implemented in a memory device using a memory controller would have improved synchronization between a transmission and reception device (paragraphs [0013]-[0019] on pages 1-2 in Hong).

Rejection to claims 2 and 8:
Figure 14 in Tsai clearly suggests wherein the input bit sequence 312/314/316 has a predetermined redundancy version (RV) index, RV(i) i=1. 2, 3,….

Rejection to claims 3 and 9:
Figure 14 in Tsai clearly suggests that R0) refers to a sub block 318 of systematic bits and that the redundancy elements P! and P2 have a redundancy version RV(i), whereby index i is nonzero; hence, the predetermined RV index for redundancy elements P! and P2 is one of indices i=1. 2, 3,… except index 0.

Rejection of claim 13:
Figure 1 in Tsai.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al, (US 20090086849 A1, hereafter referred to as Tsai), Kim et al (US 20030120995 A1, hereafter referred to as Kim) and Hong et al. (US 20070150775 A1, hereafter referred to as Hong).

Rejection of claims 6 and 12:
Figure 10C in the Kim reference teaches that bits are written in a first direction up to a maximum number of bits and then filled with dummy bits to fit the maximum number of bits into a memory array.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsai with the teachings of Kim by including writing the input bit sequence in the column direction of the memory matrix until a given maximum column index, moving to a column index of a next row, and continuing the writing..  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that writing the input bit sequence in the column direction of the memory matrix until a given maximum column index, moving to a column index of a next row, and continuing the writing would have provided rate matched data for a particular transmission data structure (see Figure 10C in Kim).

Cited Prior Arts
In addition, even though it is not necessary, for the purposes of advancing prosecution the Examiner provides new Prior Art teachings of the alternative limitation “a pattern for randomly determining the priorities of the systematic bits for each row consisting of only the systematic bits”: Yu et al. (US 20090303913 A1) and Kenney et al. (US 20020101934 A1).  In particular, paragraph [0094] in Yu et al. (US 20090303913 A1) clearly suggests randomly determining the priorities of the systematic/information bits.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112